United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                   May 13, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-40955
                             Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

WILLIAM CONROD,

                                        Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Eastern District of Texas
                        USDC No. 6:03-CR-47-ALL-LED
                            --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       William Conrod entered a guilty plea to a violation of

18 U.S.C. § 472, admitting that he possessed approximately

$21,500 in counterfeit U.S. $100 bills.         Conrod waived the right

to appeal error concerning the substance, procedure, or form of

his conviction and sentence.       Conrod reserved the right to appeal

Sentencing Guideline determinations and the ruling that denied

his motion to suppress evidence discovered during a search of his

car.       The district court sentenced Conrod to five months of


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40955
                                  -2-

imprisonment, five months of home detention, and three years of

supervised release.

     Conrod asserts that the initial stop of his vehicle, his

subsequent detention, and the search of his vehicle violated his

rights under the Fourth Amendment.     We review the district

court’s findings, including credibility determinations, for clear

error; we review the district court’s ultimate conclusions on

Fourth Amendment issues de novo.     United States v. Brigham,

382 F.3d 500, 506 n.2 (5th Cir. 2004) (en banc); United States v.

Solis,    299 F.3d 420, 435-36 (5th Cir. 2002).    The evidence is

construed “in the light most favorable to the prevailing party.”

Brigham, 382 F.3d at 506 n.2 (citation omitted).

     Conrod contends that the State Trooper lacked the mechanical

ability to determine his car’s speed.       He challenges the State

Trooper’s subjective intent for the stop.

     The legality of a traffic stop is examined in accordance

with the analysis described in Terry v. Ohio, 392 U.S. 1, 19-20

(1968).    Brigham, 382 F.3d at 506.   Under Texas law, 70 mph is

the maximum speed that a passenger car may travel on a U.S.

Interstate.    See TEX. TRANSP. CODE § 545.352(b)(2) (Vernon 2005).

Evidence presented at the suppression hearing established that

Conrod’s vehicle was traveling at 76 mph.      Conrod has not shown

that the district court’s finding that the traffic stop was

justified is clearly erroneous.    See Brigham, 382 F.3d at 506

& n.2; United States v. Duffaut, 314 F.3d 203, 208 (5th Cir.
                           No. 04-40955
                                -3-

2002).   The subjective motivation for the stop is irrelevant

because there was an objective legal justification for the stop.

Whren v. United States, 517 U.S. 806, 812-13 (1996).

     Conrod contends that his detention was unlawfully prolonged

and that the continued detention was not reasonably related in

scope to the initial justification for the stop.     Conrod asserts

that the State Trooper unreasonably delayed the initiation of the

warrant check and detained him unlawfully after the warrant check

revealed that there were no outstanding warrants.

     The evidence established that during the six to seven

minutes that elapsed after Conrod was pulled over and before a

warrant check was initiated, the State Trooper asked Conrod to

exit the vehicle and walk over to him, advised Conrod that he had

been stopped for speeding, and asked Conrod to produce his

driver’s license or some identification.   When Conrod revealed

that he did not have any identification, the Trooper obtained

Conrod’s name, his date of birth, the name of the State in which

he was licensed to drive, and the reason why Conrod had no form

of identification with him.   The State Trooper also asked Conrod

and his companion questions concerning their trip.

     A police officer may lawfully request to examine a driver’s

license and may make inquiries concerning the purpose and

itinerary of a driver’s trip.   Brigham, 382 F.3d at 507-08.

The district court did not err in determining that the detention

prior to the warrant check was reasonably related to the
                           No. 04-40955
                                -4-

circumstances that justified the stop or constituted a graduated

response to emerging facts.   See id. at 508-09.

     The computer check revealed that Conrod was licensed to

drive in another state but that his driver’s license had been

suspended.   Under state law, the Trooper could not issue an out-

of-state driver with a suspended license a citation for speeding;

he was required to either arrest Conrod or let him go.   Conrod

has not shown that the district court erred in determining that

the detention following the warrant check was not unrelated to

the justification for the traffic stop.   See Brigham, 382 F.3d at

509 (when officer learned that identification was likely false,

he acted reasonably by engaging in further questioning).

     Conrod asserts that he did not provide voluntary consent to

the search of his car.   He asserts that his answers to the State

Trooper’s requests for consent were misconstrued and that the

audio portion of the tape of the incident was unintelligible.

     Conrod admitted that he knew he could refuse to give consent

to the search and that he did not object during the search.

The district court found that Conrod provided valid consent to

the search of his car based on its evaluation of the testimony

presented at the suppression hearing, its review of the videotape

of the incident, and its determination of the credibility of the

witnesses.   Conrod has not shown that the district court’s

finding that he validly consented to the search of the car was
                           No. 04-40955
                                -5-

clearly erroneous.   See United States v. Mendoza-Gonzalez,

318 F.3d 663, 666 (5th Cir. 2003); Duffaut, 314 F.3d at 208.

     Conrod has not challenged the search of his briefcase and

the validity of his arrest; accordingly, he has abandoned these

issues.   See United States v. Beaumont, 972 F.2d 553, 563 (5th

Cir. 1992).

     The judgment of the district court is AFFIRMED.